Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 1 of 9 Page ID #:2767



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT

  9                         CENTRAL DISTRICT OF CALIFORNIA

 10

 11    RICHARD VALDEZ,                         Case No. SACV 17-1935-GW (AS)

 12                       Petitioner,          ORDER ACCEPTING FINDINGS,
 13           v.                               CONCLUSIONS AND
 14    STUART SHERMAN, Warden,                 RECOMMENDATIONS OF UNITED
 15                       Respondent.          STATES MAGISTRATE JUDGE
 16

 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First
 18   Amended Petition, all the records herein and the attached Report
 19   and Recommendation of United States Magistrate Judge. After having
 20   made a de novo determination of the portions of the Report and
 21   Recommendation to which Objections were directed, the Court concurs
 22   with and accepts the findings and conclusions of the Magistrate
 23   Judge.       However, the Court addresses certain arguments raised in
 24   the Objections below.
 25

 26         Respondent argues that the Magistrate Judge failed to properly
 27   apply    AEDPA    deference   to   the   deficient-performance     prong   of
 28   Petitioner’s Strickland claim.           (Objections at 5-9).    Respondent
Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 2 of 9 Page ID #:2768



  1   misconstrues the Report and Recommendation.          The Magistrate Judge
  2   applied the correct, highly deferential standard applicable to
  3   Strickland claims on habeas review, and appropriately concluded
  4   that the state court’s determination on deficient performance was
  5   objectively unreasonable, and there was no reasonable basis for
  6   the state court to deny relief.          See Harrington v. Richter, 562
  7   U.S. 86, 105 (2011) (“When § 2254(d) applies, the question is . . .
  8   whether there is any reasonable argument that counsel satisfied
  9   Strickland’s deferential standard.”).
 10

 11         As Respondent points out, there is no explanation in the
 12   record for trial counsel’s challenged actions – namely, for why
 13   counsel did not move to sever Petitioner’s trial from that of his
 14   separately charged co-defendant.         Trial counsel died shortly after
 15   trial, and apparently never addressed this issue.               Respondent
 16   contends that “this evidentiary deficiency alone ends the inquiry,”
 17   suggesting that the Court must deny the claim simply because there
 18   is no explanation from counsel.          (Objections at 6).     Respondent
 19   cites Burt v. Titlow, 571 U.S. 12 (2013), in support of its argument
 20   that establishing deficient performance requires evidence that the
 21   allegedly deficient conduct actually occurred.           However, in that
 22   case, the Supreme Court held that, absent evidence that counsel
 23   gave inadequate advice, petitioner could not prevail on his claim
 24   that his counsel provided constitutionally inadequate advice on
 25   whether to withdraw his guilty plea. Id. at 22-23.             Here, trial
 26   counsel’s alleged deficiency - his failure to move for a severance
 27   – is beyond dispute.       What is unknown is why counsel did not do
 28   so.   A lack of explanation for trial counsel’s conduct certainly

                                           2
Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 3 of 9 Page ID #:2769



  1   does not prevent the Court from determining, based on the record,
  2   that the conduct was constitutionally deficient, or that the state
  3   court was objectively unreasonable in concluding otherwise.                    See
  4   Gabaree v. Steele, 792 F.3d 991, 997 n.5 (8th Cir. 2015) (“[I]t is
  5   not counsel’s inability to recall the reasons for her decisions
  6   that warrants relief in this case — nor could it be, for that would
  7   violate the presumption that the attorney has performed reasonably.
  8   Rather, it is what we can discern from the state record reasonably
  9   could have been counsel’s strategy, and the unreasonable nature of
 10   that strategy, that convinces us that relief is appropriate.”);
 11   Alcala v. Woodford, 334 F.3d 862, 871 (9th Cir. 2003) (“Although
 12   trial counsel’s lack of recollection as to why he did not present
 13   this evidence does not, in and of itself, rebut the presumption
 14   that   counsel   acted   reasonably,       neither   does   it   compel   us    to
 15   conclude that his actions were reasonable where all of the other
 16   record evidence suggests otherwise.”); Williams v. Woodford, 859
 17   F. Supp. 2d 1154, 1166 (E.D. Cal. 2012) (trial counsel was deficient
 18   when counsel offered no explanation and the court was “aware of no
 19   strategy, and the warden [had] suggested none, that could have
 20   justified” counsel’s failure to call witness).
 21

 22          Respondent also contends that the Magistrate Judge improperly
 23   “conducted an independent and direct evaluation of trial counsel’s
 24   performance,” rather than “ask[ing] whether no reasonable jurist
 25   could possibly agree with the state Court of Appeal’s decision.”
 26   (Objections at 7).       However, even while giving deference to the
 27

 28

                                             3
Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 4 of 9 Page ID #:2770



  1   California Court of Appeal’s brief decision on this issue,1 a review
  2   of the record is necessary to determine whether that decision is
  3   reasonable.     See Gabaree v. Steele, 792 F.3d 991, 999 (8th Cir.
  4   2015) (on habeas review, rejecting state court’s conclusion because
  5   trial counsel’s purported strategy conflicted with the record).
  6   Here, the Magistrate Judge appropriately conducted a careful review
  7   of the record to conclude that no trial strategy - including the
  8   two hypothetical strategies suggested               by the Court of Appeal -
  9   could    support      a     reasonable       view   that    counsel   was   not
 10   constitutionally deficient.
 11

 12         Respondent argues that in reviewing the record, the Magistrate
 13   Judge also “overlooked that counsel’s actions must be evaluated
 14   from the perspective of counsel at the time of the action.”
 15   (Objections at 8).              However, Respondent does not identify any
 16   material way in which the facts known to trial counsel would have
 17   differed prior to trial, when counsel should have moved for a
 18   severance.       To       the    contrary,    the   facts   demonstrating   the
 19   unreasonableness of a joint trial, as discussed at length in the
 20
      1    As explained in the Report and Recommendation, the California
 21
      Court of Appeal issued the last reasoned decision denying
 22   Petitioner’s claim on direct review, finding that because the
      record contained no explanation for counsel’s actions, this was
 23   not a case where no plausible reason could possibly exist. Although
      the Court of Appeal suggested that Petitioner pursue his
 24
      ineffective assistance claim in       a habeas petition, a more
 25   appropriate avenue for relief for such claims, the court was
      unaware that no explanation was available from Petitioner’s trial
 26   counsel because he had died after trial. When Petitioner later
      filed a habeas petition in the California Supreme Court, he
 27   notified the court of this fact, and the court denied the claim
      without comment.
 28

                                               4
Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 5 of 9 Page ID #:2771



  1   Report and Recommendation, would have been broadly apparent to
  2   trial counsel at that time.               Given the particular facts of the
  3   case, for the reasons stated in the Report and Recommendation, no
  4   fairminded jurist could disagree that trial counsel’s failure to
  5   move    for   a   severance     constituted         deficient    performance   under
  6   Strickland,       and    the   state    court’s       contrary    decision    was   an
  7   objectively unreasonable application of the Strickland standard.
  8

  9           Respondent      also   disputes      the    Magistrate    Judge’s    analysis
 10   regarding prejudice.           (Objections at 9-11).            Respondent suggests
 11   that AEDPA deference is applicable to this issue.                      (Id. at 9).
 12   However, because the California Court of Appeal, in the last
 13   reasoned decision, did not consider whether prejudice resulted from
 14   trial     counsel’s      actions,      the       Magistrate   Judge   appropriately
 15   reviewed this issue de novo, while also noting that the conclusion
 16   would be the same under either standard in this case.                    See Porter
 17   v. McCollum, 558 U.S. 30, 39 (2009) (“Because the state court did
 18   not decide whether Porter's counsel was deficient, we review this
 19   element of Porter’s Strickland claim de novo.”); Weeden v. Johnson,
 20   854 F.3d 1063, 1071 (9th Cir. 2017) (applying AEDPA deference to
 21   review state court’s reasoned determination regarding deficient
 22   performance, but reviewing prejudice de novo because the California
 23   Court of Appeal did not reach the issue (citing Rompilla v. Beard,
 24   545 U.S. 374, 390 (2005); Wiggins v. Smith, 539 U.S. 510, 534
 25   (2003))).
 26

 27           Respondent contends that any risk of prejudice in a joint
 28   trial was cured by the trial court’s jury instruction, and the

                                                   5
Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 6 of 9 Page ID #:2772



  1   Magistrate Judge “improperly discounted” the presumption that the
  2   jurors followed this instruction.              (Objections at 10).         However,
  3   jury     instructions    do   not     always    suffice      to   neutralize     the
  4   prejudicial effect of evidence introduced against co-defendants,
  5   particularly where, as here, the cases against the respective co-
  6   defendants were unconnected but subject to confusion.                  See United
  7   States v. McRae, 702 F.3d 806, 827 (5th Cir. 2012) (court was
  8   “unconvinced that limiting instructions did, or could have cured
  9   the prejudice of the spillover effect from the government’s case
 10   against” co-defendants for unrelated charges, in part because “it
 11   was easy to confuse the allegations against the defendants”);
 12   United States v. Cortinas, 142 F.3d 242, 248–49 (5th Cir. 1998)
 13   (limiting instructions inadequate to dispel prejudice of joint
 14   trial where defendants, charged with money laundering and drug
 15   possession as part of a conspiracy that also involved a violent
 16   biker gang that had murdered a young boy, had withdrawn from the
 17   conspiracy before biker gang joined the conspiracy); United States
 18   v. Sampol, 636 F.2d 621, 647 (D.C. Cir. 1980) (jury instruction
 19   could not adequately protect against prejudice of joint trial where
 20   there was gross disparity in evidence against co-defendants, and
 21   it   was   “unreasonable      to     expect    that    the    jury   succeeded   in
 22   compartmentalizing the evidence adduced at trial”); United States
 23   v. Donaway, 447 F.2d 940, 943 (9th Cir. 1971) (petitioner was
 24   prejudiced by joint trial “[d]espite the trial judge's sincere
 25   effort     to   keep    the   jury    aware    of     the    limitations   in    the
 26   admissibility of evidence,” where substantial majority of trial
 27   dealt with charges against co-defendants to which petitioner “had
 28   no connection”).

                                               6
Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 7 of 9 Page ID #:2773



  1         Even if appropriate jury instructions could have ameliorated
  2   the prejudice in this case, the instruction here was inadequate to
  3   do so.     Rather than a “carefully crafted” instruction to ensure a
  4   clear understanding of the distinct charges and evidence against
  5   the two co-defendants, see United States v. Lane, 474 U.S. 438,
  6   450 n.13 (1986) (potential for prejudice from joint trial may be
  7   “reduced to a minimum by carefully crafted limiting instructions”),
  8   the trial court’s only apparent instruction on this matter was a
  9   brief and general statement that the jury “must separately consider
 10   the evidence as it applies to each defendant,” and “must decide
 11   each charge for each defendant.”            (7 RT 1168; 1 CT 227).        For the
 12   reasons discussed at length in the Report and Recommendation, the
 13   risk of prejudice from the joint trial here was too great to be
 14   overcome by this general instruction.
 15

 16         A motion for severance, on the other hand, would have assured
 17   Petitioner a separate trial from his co-defendant, who had no
 18   direct   connection      to    Petitioner,     and   whose    charges    for   four
 19   robberies     were    importantly      distinct        and    independent      from
 20   Petitioner’s    one   charged       robbery,     and     entailed     considerable
 21   evidence that would have been inadmissible against Petitioner.
 22   Respondent’s characterization of “other corroborating evidence”
 23   against Petitioner is misleading.               (See Objections at 10-11).
 24   Respondent     states,        for   example,     “When       police    apprehended
 25   [Petitioner], they found that he had shed some of those very clothes
 26   in the getaway car,” referring to the clothes seen on the robbery
 27   suspect.     (Id. at 11).       Petitioner was arrested more than a week
 28   after the robbery, not within any apparent proximity of the getaway

                                              7
Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 8 of 9 Page ID #:2774



  1   car.    (See 6 RT 1068-69).     The only clothing linked to Petitioner
  2   from the getaway car was a baseball cap, for which Petitioner
  3   provided   a   plausible   explanation    in   his    trial   testimony,   as
  4   discussed in the Report and Recommendation. Considering the record
  5   as a whole, the Magistrate Judge correctly determined that it is
  6   reasonably probable that the jury would have reached a different
  7   verdict if Petitioner’s trial counsel had moved for a severance.
  8

  9          Respondent’s    remaining    contentions      were     addressed    and
 10   rejected by the Report and Recommendation.           In sum, the Objections
 11   do not cause the Court to reconsider its decision to accept the
 12   Magistrate Judge’s conclusions and recommendations.
 13

 14          IT IS ORDERED that Judgment shall be entered conditionally
 15   granting   the   First   Amended   Petition,   directing      Respondent   to
 16   release Petitioner unless the State of California elects to grant
 17   Petitioner a new trial within ninety (90) days from the entry of
 18   judgment herein, or such further time as reasonably allowed under
 19   state law.
 20   //
 21   //
 22   //
 23

 24

 25

 26

 27

 28

                                           8
Case 8:17-cv-01935-GW-AS Document 50 Filed 05/15/20 Page 9 of 9 Page ID #:2775



  1         IT IS FURTHER ORDERED that the Clerk serve copies of this
  2   Order, the Magistrate Judge’s Report and Recommendation and the
  3   Judgment    herein   on   counsel   for    Petitioner   and   counsel      for
  4   Respondent.
  5
            LET JUDGMENT BE ENTERED ACCORDINGLY.
  6

  7         DATED: May 15, 2020.
  8

  9

 10                                             __________     _____________
                                                         GEORGE H. WU
 11                                              UNITED STATES DISTRICT JUDGE
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           9
